Smith, J. (dissenting):
Under the policy in question, after the expiration of fourteen years, Canfield was entitled to a loan of $89,900; after the expiration of fifteen years he was entitled to a loan of $97,800. The policy also provides that after the policy has been in force for two full years, “if premiums have been duly paid to the anniversary of the insurance next succeeding the date when the loan is made,” the policyholder is entitled to those loans. This policy was dated the 5th day of December, 1899. Canfield died on the 11th day of December, 1914. So that between the 5th day of December, 1914, and the 11th day of December, during which these negotiations were pending, fifteen years had expired. It is clear that in order to obtain a loan of $97,800 the premium must have been paid for another year. If, however, upon the 4th day of December, 1914, Canfield had applied for a loan of $89,900 he would have been entitled thereto upon the payment of interest upon that loan for a single day. It may fairly be claimed that the requirement that the premium must be paid to the next succeeding aniversary date would be construed to apply in the case in question to the loan of $97,800, and that Canfield was entitled upon the 5th or 6th day of December, 1914, to the loan of $89,900 without the payment of the premium for the year commencing December 5,1914. This would amount to the surrender value in case the premium was not paid within the thirty days’ grace allowed by the statute. It is probably true that from the instrument itself the right to borrow $89,900 upon December 5 or 6, 1914, without paying 'the sixteenth premium due upon the policy might be doubtful, but the defendant itself has put a practical interpretation upon *33the contract by which, in my judgment, it is concluded upon this question. In the letter of December seventh the assistant secretary writes to Canfield: “The present cash surrender value of your policy is $89,900, from which amount the outstanding loan would be deducted.” This letter does not purport to grant to Canfield any rights not given in his policy, but to recognize existing rights. If this letter were not forceful as a practical interpretation of the contract it would doubtless bind the company as an estoppel, because it is upon this letter that Canfield indicated his choice to accept this surrender value.
If, then, Canfield had the right to this money under the contract as the surrender value of the policy there was no consideration for his election to accept the same, and until the money was paid and accepted he might withdraw his election. Before the money was paid he died, and the policy, I think, remained in full force. I, therefore, vote for affirmance.
Judgment reversed, with costs, and complaint dismissed upon the merits, with costs. Order to be settled on notice.